DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 June 2021 has been entered.
This Office Action is responsive to the amendment filed with the RCE filed on 18 June 2021. As directed by the amendment: Claims 1, 6, 13, 14 and 17  have been amended, Claims 20 and 21 have been cancelled,  and Claim 22 have been added.  Thus, Claims 1-19 and 22 are presently pending in this application. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1
Claim 11 is directed to a non-transitory computer readable storage medium comprising a computer readable program for treating a disease, and Claims 12-19 are directed to a system for treating a disease, each of which are within the four statutory categories (i.e. machines). Claims 11-19 are direct to an abstract idea as described in detail below. 
Step 2A – Prong 1
Claim 11 is directed to a non-transitory computer readable storage medium comprising a computer readable program for treating a disease, and Claims 12-19 are directed to a system for treating a disease. Claim 11 recites steps including “building a symptom-centric decision tree, which accounts for probabilities for symptoms and diseases and emergency values for the symptoms and diseases, from a disease-centric knowledge base graph; navigating the symptom-centric decision tree, using a processor, based on information provided by a user, to determine a disease; determining a treatment for the user, based on the determined disease, using the symptom-centric decision tree; and providing the treatment to the user based on the determined disease.”  Claim 12 recites the steps including “decision tree code that builds a symptom-centric decision tree, which accounts for probabilities for symptoms and diseases and emergency values for the symptoms and diseases, from a disease-centric knowledge base graph, and navigates the symptom-centric decision tree, based on information provided by a user, to determine a disease, and, treatment code that determines a treatment for the user, based on the determined disease, using the 
The limitations of building and navigating a decision tree and administering treatment, as drafted, under its broadest reasonable interpretation, is merely a mental process, because the steps are akin to having a doctor performing a medical diagnosis of a patient and mentally determining the likelihood of a patient’s disease based on his or her symptoms and telling the patient the diagnosis and possible treatments. Therefore, these steps may be performed mentally by a human actor. For example, the application specification states, “Block 106 then performs an inquiry with the user to determine a disease. The inquiry may, for example, include a conversation-based interaction. The inquiry may therefore include a set of questions that establish a path through the decision tree to a particular disease or group of diseases.” (Paragraph 0028). Furthermore, the application specification states that treatment administration may include “providing instructions to caregivers regarding treatment activities” (Paragraph 0030) and “the treatment module 512 may direct the user or a care provider as to the appropriate treatment for the patient” (Paragraph 0047). Claims 13-19 depend from Claim 12, and only recite additional steps of navigating or refining the process, and therefore are also directed to an abstract idea. If claim limitations, under their broadest reasonable interpretation covers the performance of the limitations within the human mind or by a human using a pen and paper, then it falls within “mental processes” grouping of abstract ideas. See MPEP 2106.04(a)(2)(III). 


Step 2A – Prong 2
The judicial exception is not integrated into a practical application. Claim 11 only recites the additional elements of “a non-transitory computer readable storage medium,” “a computer readable program”, and “a computer”. Claim 12 only recites the additional elements of “a hardware processor” and “a memory” which “stores computer program code”. Claims 13-19 depend from Claim 12, and only recite additional steps of navigating or refining the recited process. These additional elements are recited at a high-level of generality (i.e., most generic computers would be known to have these components). For example, Paragraphs 0036-0038 give examples of conventional and well-known computer components of the claimed elements, and therefore these elements are considered to be recited at a high level of generality and only provide conventional, well known computing functions that do not add meaningful limits to practicing the abstract idea. Furthermore, this judicial exception is not integrated into a practical application because the treatment step claimed is not a specific treatment step, but a generic one, and could encompass additional mental processes (e.g. directing mentally to a proposed appropriate treatment). Therefore, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea. 
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the judicial exception into a practical application (Step 2A – Prong 2), the 
Therefore, mere instructions to apply a judicial exception using generic computer components cannot provide an inventive concept, and Claims 11-19 are not patent eligible under 35 USC 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Christiansson (US Publication No. 2018/0122509) in view of Salazar et al. (US Publication No. 2018/0218126, previously cited).
Regarding Claim 11, Christiansson discloses a non-transitory computer readable storage medium comprising a computer readable program (non-transitory computer readable storage medium comprising instructions, Paragraph 0030, Claim 19) for treating a disease (treating illness and improving health, Paragraph 0009-0010, 0014, 0039, 0060, 0094, Abstract), wherein the computer readable program when executed on a computer (e.g. computer, smartphone, network, Paragraph 0030-0031, 0006) causes the computer to perform the steps of: building a symptom-centric decision tree (Decision Tree, Fig. 3; questions (Q) and answers (A) of decision tree, Fig. 4A, Paragraph 0047, 0054, 0060, 0062) from a disease-centric knowledge base graph (Knowledge Graph, Fig. 3, Paragraph 0048, 0050; decision tree is continuously updated/built based on the health knowledge graph and the neural network based on previous input, Paragraph 0054-0056, 0059-0062); navigating the symptom-centric decision tree (Paragraph 0047, 0054, 0060, 0062), using a processor (smartphone and/or separate processor, Paragraph 0030, 0040-0041), based on information provided by a user (health parameters and questions, Paragraph 0007-0008, 0047-0048, 0052, Abstract), to determine a disease (health risks, illness, etc., Paragraph 0060-0062, 0071-0072, 0091, 0047, 0067); determining a treatment for the user based on the determined disease (suggested solutions for treatment of determined health condition, Paragraph 0046, 0049, 0060, 0082; targeted action plan, Paragraph 0050, 0060), using the symptom-centric decision tree (Paragraph 0060, 0062, Claim 18); 

Salazar et al. teaches a computer system which implements a method of treating a disease (Abstract, Paragraph 0014, 0049, 0059) comprising using a symptom-centric decision tree (Paragraph 0026, 0029, 0046) based on disease-centric knowledge base graph (Knowledge Graph 225, Fig. 2; Paragraph 0024, 0026, 0028, Abstract), wherein the building a symptom-centric decision tree and knowledge graph generation (Paragraph 0026, 0029, 0046, 0049, 0052-005) accounts for probabilities for symptoms and diseases (probabilities and confidence levels of symptoms/illness, Paragraph 0024, 0038-0040, 0048) and emergency values for the symptoms and diseases (severity levels and severity “tokens” for symptoms/illness, Paragraph 0023, 0046; Claims 11, 20) and using a combination of probability values (probabilities and confidence levels of symptoms/illness, Paragraph 0024, 0038-0040, 0048) and emergency values (severity levels and severity “tokens” for symptoms/illness, Paragraph 0023, 0046; Claims 11, 20) to determine features and variables of the symptom-centric decision tree and knowledge graph generation (Paragraph 0026, 0029, 0046, 0049, 0052-005), wherein the emergency values for the symptoms and diseases indicate a level of urgency or 
Regarding Claims 12 and 13, Christiansson discloses a system for treating a disease (treating illness and improving health, Paragraph 0009-0010, 0014, 0039, 0060, 0094, Abstract), comprising: a hardware processor (smartphone and/or separate processor, computer, Paragraph 0030-0031, 0040-0041, 0006); and a memory (computer, smartphone, cloud storage, etc. Paragraph 0030, 0045, 0062, 0064), storing computer program code (Paragraph 0030, 0062, 0064, Claim 19) that when executed by the hardware processor, implements: decision tree code that builds a symptom-centric decision tree (Decision Tree, Fig. 3; questions (Q) and answers (A) of decision tree, Fig. 4A, Paragraph 0047, 0054, 0060, 0062), from a disease-centric knowledge base graph (Knowledge Graph, Fig. 3, Paragraph 0048, 0050; decision tree is continuously updated/built based on the health knowledge graph and the neural network 
Salazar et al. teaches a computer system which implements a method of treating a disease (Abstract, Paragraph 0014, 0049, 0059) comprising using a symptom-centric decision tree (Paragraph 0026, 0029, 0046) based on disease-centric knowledge base 
Regarding Claim 14, Christiansson discloses the system further wherein the decision tree code (code, Paragraph 0030, 0062, 0064, Claim 19; Decision Tree, Fig. 3; questions (Q) and answers (A) of decision tree, Fig. 4A, Paragraph 0047, 0054, 0060, 0062) further refines the disease-centric knowledge base graph (Knowledge Graph, Fig. 3, Paragraph 0048, 0050; decision tree and knowledge graph are continuously updated/built based the neural network and on previous/subsequent input, Paragraph 0054-0056, 0059-0062) to capture structural relationships between symptoms and between diseases (relationship linkage between input parameters [e.g. health parameters and queries] and health risks, illness, etc., Paragraph 0052, 0060-0062, 0071-0072, 0091, 0047, 0067) before building the symptom-centric decision tree (decision tree is continuously updated/built based on the health knowledge graph and the neural network based on previous input, including pre-assessment of the patient, Paragraph 0054-0056, 0059-0062).
Regarding Claim 16, Christiansson discloses the system further wherein the decision tree code (code, Paragraph 0030, 0062, 0064, Claim 19; Decision Tree, Fig. 3; questions (Q) and answers (A) of decision tree, Fig. 4A, Paragraph 0047, 0054, 0060, 0062) further introduces a treatment (suggested solutions for treatment of determined health condition displayed/provided to user, Paragraph 0036-0037, 0051, 0071, 0069, 0089) to the disease-centric knowledge base (Knowledge Graph, Fig. 3, Paragraph 0048, 0050; decision tree is continuously updated/built based on the health knowledge 
Regarding Claim 19, Christiansson discloses a system and method for treating a disease (treating illness and improving health, Paragraph 0009-0010, 0014, 0039, 0060, 0094, Abstract) wherein the decision tree code (code, Paragraph 0030, 0062, 0064, Claim 19; Decision Tree, Fig. 3; questions (Q) and answers (A) of decision tree, Fig. 4A, Paragraph 0047, 0054, 0060, 0062) further determines symptom and disease weights based on a combination of calculated values (weights of different health values, Paragraph 0030, 0032, 0044, 0048, 0054). However, Christiansson does not specifically disclose wherein symptom and disease weights are based on probability values and emergency values as a linear combination of respective probability and emergency values. 
Salazar et al. teaches a computer system which implements a method of treating a disease (Abstract, Paragraph 0014, 0049, 0059) comprising using a symptom-centric decision tree (Paragraph 0026, 0029, 0046) based on disease-centric knowledge base graph (Knowledge Graph 225, Fig. 2; Paragraph 0024, 0026, 0028, Abstract) based on code (Paragraph 0059-0060), wherein the building a symptom-centric decision tree and knowledge graph generation (Paragraph 0026, 0029, 0046, 0049, 0052-0053) accounts symptom and disease weights (weights of symptoms/illness, Paragraph 0024, 0038-0041, 0047-0048) are based on probability values and emergency values as a linear combination (vector combinations of derived symptom/severity tokens, e.g. based on co-occurrence frequency, Paragraph 0023, 0029, 0048, 0052-0053, 0056-0057) of respective probability values (probabilities and confidence levels of symptoms/illness, Paragraph 0024, 0038-0040, 0048)  and emergency values (severity levels and severity “tokens” for symptoms/illness, Paragraph 0023, 0046; Claims 11, 20). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to base symptom and disease weights on probability values and emergency values as a linear combination of respective probability and emergency values as taught by Salazar et al., in the method and system disclosed by Christiansson in order to provide additional weighted priority to diagnosis diseases and associated symptoms that occur more frequently in a logical distribution for more accurate .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Christiansson in view of Salazar et al., further in view of Zhong et al. (US Publication No. 2018/0011979, previously cited).
Regarding Claim 15, Christiansson discloses a system for treating a disease
(treating illness and improving health, Paragraph 0009-0010, 0014, 0039, 0060, 0094, Abstract), further wherein the decision tree code (code, Paragraph 0030, 0062, 0064, Claim 19; Decision Tree, Fig. 3; questions (Q) and answers (A) of decision tree, Fig. 4A, Paragraph 0047, 0054, 0060, 0062) introduces a manifestation to the disease-centric knowledge base graph (Knowledge Graph, Fig. 3, Paragraph 0048, 0050) that consists of a plurality of symptoms that occur with diseases (health parameters, symptoms, illness, etc., Paragraph 0060-0062, 0071-0072, 0091, 0047, 0067) of the disease-centric knowledge base graph (Knowledge Graph, Fig. 3, Paragraph 0048, 0050, 0054-0055). However, Christiansson and Salazar et al. in combination do not specifically disclose wherein the symptoms that co-occur in association with a disease of the disease-centric knowledge-base graph are manifested with a logical “AND” relation. 
Zhong et al. teaches a computer system and automated method of creating and navigating flowcharts by querying a disease-centric knowledge-base graph (150, Fig. 1, Paragraph 0019) based on input patient symptoms (Abstract, Claim 1, Paragraph 0020-0022) to determine a disease (Abstract, 345, Fig. 3, Paragraph 0028-0029, 0033), wherein associations between symptoms that co-occur in association with a disease are disease-centric knowledge-base graph with a logical “AND” relation (315, Fig. 3; 410, 425, Fig. 4; Paragraph 0029, multiple possible diseases/diagnoses are associated with a plurality of input symptoms using “AND” logic, Paragraph 0022, 0029, 0033, 0036). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention  to include associations between symptoms that co-occur in association with a disease are made with a logical “AND” relation, as taught by Zhong et al., in the system and method of treating a disease disclosed by Christiansson and Salazar et al. in combination, in order to provide specific logic encoding to account for different diseases which may have the same symptoms, as also taught by Zhong et al. (Paragraph 0029, 0033, 0040).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Christiansson in view of Salazar et al., further in view of O’Connor et al. (US Publication No. 2019/0286661, previously cited).
Regarding Claim 17, Christiansson discloses a system and method for treating a disease (treating illness and improving health, Paragraph 0009-0010, 0014, 0039, 0060, 0094, Abstract) including refining the disease-centric knowledge base graph with the decision tree code (Knowledge Graph, Fig. 3, Paragraph 0048, 0050; decision tree and knowledge graph are continuously updated/built based the neural network and on previous/subsequent input, Paragraph 0054-0056, 0059-0062). However, Christiansson and Salazar et al. in combination does not specifically disclose introducing a parent-disease that is associated with a plurality of child-diseases and that is associated with a set of symptoms that is a union of sets of symptoms associated with each of the plurality of child-diseases.  
O’Conner et al. teaches a system and method of medical data integration and electronically navigating data wherein a parent-disease that is associated with a plurality of child-diseases in a data structure (parent/child node structure, Paragraph 0003-0005, 0027, 0029, 0031), and wherein a parent-disease is associated with a set of symptoms that is an union of sets of symptoms associated with each of the plurality of child-diseases (Paragraph 0003-0005, 0027, 0029, 0031). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include introducing a parent-disease that is associated with a plurality of child-diseases and that is associated with a set of symptoms that is an union of sets of symptoms associated with each of the plurality of child-diseases, as taught by O’Connor et al., in the system and method disclosed by Christiansson and Salazar et al. in combination, in order to provide a more optimal assessment of results (for example, disease diagnosis) and improved data management, as also taught by O’Connor et al. (Paragraph 0003, 0004, 0029).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable Christiansson in view of Salazar et al., further in view of Gupta et al. (US Publication No. 2019/0192768, previously cited).
Regarding Claim 18, Christiansson discloses a system and method for treating a disease (treating illness and improving health, Paragraph 0009-0010, 0014, 0039, 0060, 0094, Abstract), further wherein the decision tree code builds multiple branching decision trees (Decision Tree, Fig. 3; branching questions (Q) and answers (A) of decision tree, Fig. 4A, Paragraph 0047, 0054, 0060, 0062), including detection of early stages of diseases (Paragraph 0003-0004, 0009, 0056, 0060-0061). However,  and Salazar et al. in combination does not specifically disclose building decision trees for early, middle, and late stages of diseases. 
Gupta et al. teaches a computer system and automated method of navigating data flowcharts (Abstract, Paragraph 0042-0043) including building decision trees based on early, middle, and late stages of diseases (data vectors that include multiple various disease stage progression, Paragraph 0235-0236, 0435). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include building decision trees for early, middle, and late stages of diseases, as taught by Gupta et al., in the system and method disclosed by Christiansson and Salazar et al. in combination, in order to optimize the correlation of symptoms and probabilities for diagnosis of a particular disease based on severity (e.g. early vs late stage) or differences of potential treatments, in order to improve patient health outcome.
Claims 1-3, 5, 7, 8, 10, and 22 are rejected under 35 U.S.C. 103 as being unpatentable Christiansson in view of Salazar et al., further in view of Wilk (US Patent No. 5,544,651, previously cited).
Regarding Claims 1, 2, and 22, Christiansson discloses a method for treating a disease (treating illness and improving health, Paragraph 0009-0010, 0014, 0039, 0060, 0094, Abstract),  comprising: building a symptom-centric decision tree (Decision Tree, Fig. 3; questions (Q) and answers (A) of decision tree, Fig. 4A, Paragraph 0047, 0054, 0060, 0062) using program code (Paragraph 0030, 0062, 0064, Claim 19) that is executed by a hardware processor (smartphone and/or separate processor, computer, Paragraph 0030-0031, 0040-0041, 0006) and that causes the hardware processor to 
Salazar et al. teaches a computer system which implements a method of treating a disease (Abstract, Paragraph 0014, 0049, 0059) comprising using a symptom-centric decision tree (Paragraph 0026, 0029, 0046) based on disease-centric knowledge base graph (Knowledge Graph 225, Fig. 2; Paragraph 0024, 0026, 0028, Abstract) based on code (Paragraph 0059-0060), wherein the building a symptom-centric decision tree and knowledge graph generation (Paragraph 0026, 0029, 0046, 0049, 0052-005) accounts for probabilities for symptoms and diseases (probabilities and confidence levels of symptoms/illness, Paragraph 0024, 0038-0040, 0048) and emergency values for the symptoms and diseases (severity levels and severity “tokens” for symptoms/illness, Paragraph 0023, 0046; Claims 11, 20) and using a combination of probability values (probabilities and confidence levels of symptoms/illness, Paragraph 0024, 0038-0040, 0048) and emergency values (severity levels and severity “tokens” for symptoms/illness, Paragraph 0023, 0046; Claims 11, 20) to determine features and variables of the symptom-centric decision tree and knowledge graph generation (Paragraph 0026, 0029, 0046, 0049, 0052-005), wherein the emergency values for the symptoms and diseases indicate a level of urgency or severity for respective symptoms or diseases (severity levels and severity “tokens” for symptoms/illness, Paragraph 0023, 0046; Claims 11, 20; urgency determination, Paragraph 0025, 0045). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to account for probabilities for symptoms and diseases and emergency values for the symptoms and diseases, and to use a combination of probability values and 
Furthermore, Christiansson nor Salazar et al. specifically discloses wherein providing the treatment includes triggering release of medicine through an intravenous route or by injection. Wilk teaches system (system of Fig. 1, Col. 5, Lines 10-42) including computing/logic structural elements for determining and treating a disease based on input symptom parameters (Abstract), wherein the system automatically triggers the administration of the treatment to the user based on the determined disease status (Abstract, Col. 2, Lines 10-26, 40-55, Col. 1, Lines 45-65), and wherein providing the treatment includes triggering release of medicine through an intravenous route or by injection (Col. 2, Lines 25-40, 50-57, Col. 1, Lines 55-67, Col. 13, Lines 35-43, Claim 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the system to automatically provide the treatment by triggering of release of medicine through an intravenous route or by injection, as taught by Wilk, in the system and method disclosed by Christiansson and Salazar et al. in combination, in the patient to provide a relief of symptoms more promptly by directly providing the medication into the patient’s body, and without danger of disease progression/worsening symptoms, as also taught by Wilk (Col. 2, Lines 48-56, Col. 1, Lines 25-45). 
Regarding Claim 3, Christiansson discloses a method for treating a disease (treating illness and improving health, Paragraph 0009-0010, 0014, 0039, 0060, 0094, Abstract), further comprising refining the disease-centric knowledge base graph (Knowledge Graph, Fig. 3, Paragraph 0048, 0050; decision tree and knowledge graph are continuously updated/built based the neural network and on previous/subsequent input, Paragraph 0054-0056, 0059-0062)  to capture structural relationships between symptoms and between diseases (relationship linkage between input parameters [e.g. health parameters and queries] and health risks, illness, etc., Paragraph 0052, 0060-0062, 0071-0072, 0091, 0047, 0067) before building the symptom-centric decision tree (decision tree is continuously updated/built based on the health knowledge graph and the neural network based on previous input, including pre-assessment of the patient, Paragraph 0054-0056, 0059-0062).
Regarding Claim 5, Christiansson discloses a method for treating a disease (treating illness and improving health, Paragraph 0009-0010, 0014, 0039, 0060, 0094, Abstract), further wherein refining the disease-centric knowledge base graph (Knowledge Graph, Fig. 3, Paragraph 0048, 0050; decision tree and knowledge graph are continuously updated/built based the neural network and on previous/subsequent input, Paragraph 0054-0056, 0059-0062) comprises introducing a treatment (suggested solutions for treatment of determined health condition displayed/provided to user, 
Regarding Claims 7 and 8, Christiansson discloses a method for treating a disease (treating illness and improving health, Paragraph 0009-0010, 0014, 0039, 0060, 0094, Abstract) wherein building the symptom-centric decision tree (Decision Tree, Fig. 3; questions (Q) and answers (A) of decision tree, Fig. 4A, Paragraph 0047, 0054, 0060, 0062) comprises determining symptom and disease weights based on a combination of calculated values (weights of different health values, Paragraph 0030, 0032, 0044, 0048, 0054). However, Christiansson does not specifically disclose wherein symptom and disease weights are based on probability values and emergency values as a linear combination of respective probability values and emergency values. 
Salazar et al. teaches a computer system which implements a method of treating a disease (Abstract, Paragraph 0014, 0049, 0059) comprising using a symptom-centric decision tree (Paragraph 0026, 0029, 0046) based on disease-centric knowledge base graph (Knowledge Graph 225, Fig. 2; Paragraph 0024, 0026, 0028, Abstract) based on code (Paragraph 0059-0060), wherein the building a symptom-centric decision tree and symptom and disease weights (weights of symptoms/illness, Paragraph 0024, 0038-0041, 0047-0048) are based on probability values and emergency values as a linear combination (vector combinations of derived symptom/severity tokens, e.g. based on co-occurrence frequency, Paragraph 0023, 0029, 0048, 0052-0053, 0056-0057) of respective probability values (probabilities and confidence levels of symptoms/illness, Paragraph 0024, 0038-0040, 0048) and emergency values (severity levels and severity “tokens” for symptoms/illness, Paragraph 0023, 0046; Claims 11, 20). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to base symptom and disease weights on probability values and emergency values as a linear combination of respective probability and emergency values as taught by Salazar et al., in the method and system disclosed by Christiansson in order to provide additional weighted priority to diagnosis diseases and associated symptoms that occur more frequently in a logical distribution for more accurate 
Regarding Claim 10, Christiansson discloses a method for treating a disease (treating illness and improving health, Paragraph 0009-0010, 0014, 0039, 0060, 0094, Abstract), further wherein navigating the symptom-centric decision tree (Decision Tree, Fig. 3; questions (Q) and answers (A) of decision tree, Fig. 4A, Paragraph 0047, 0054, 0060, 0062) comprises performing a conversational inquiry (questions (Q) and answers (A) of decision tree, Fig. 4A, Paragraph 0047, 0054, 0060, 0062, prompting user to answer questions, Abstract, Paragraph 0008, 0031-0032, 0035, 0042, 0047, 0054) that presents the user with questions corresponding to symptom information (contextual questions related to physical, mental, emotional, and/or behavior states/symptoms, Paragraph 0008, 0031-0032, 0035, 0042, 0047, 0054) at nodes of the symptom-centric decision tree (nodes/branches of decision tree [DT] of Fig. 4 based on questions Q which branch to different answers A, Paragraph 0042, 0047, 0054, 0056) and records responsive information provided by the user (records/stores responses for analysis, Paragraph 0008, 0031-0032, 0035, 0042, 0047, 0054).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Christiansson in view of Salazar et al., further in view of Wilk, further in view of Zhong et al.
Regarding Claim 4, Christiansson discloses a method for treating a disease
(treating illness and improving health, Paragraph 0009-0010, 0014, 0039, 0060, 0094, Abstract), further wherein refining the disease-centric knowledge base graph (decision tree and knowledge graph are continuously updated/built based the neural network and  comprises introducing a manifestation to the disease-centric knowledge base graph (Knowledge Graph, Fig. 3, Paragraph 0048, 0050) that consists of a plurality of symptoms that occur with diseases (health parameters, symptoms, illness, etc., Paragraph 0060-0062, 0071-0072, 0091, 0047, 0067) of the disease-centric knowledge base graph (Knowledge Graph, Fig. 3, Paragraph 0048, 0050, 0054-0055). However, Christiansson, Salazar et al., and Wilk in combination do not specifically disclose wherein the symptoms that co-occur in association with a disease of the disease-centric knowledge-base graph are manifested with a logical “AND” relation. 
Zhong et al. teaches a computer system and automated method of creating and navigating flowcharts by querying a disease-centric knowledge-base graph (150, Fig. 1, Paragraph 0019) based on input patient symptoms (Abstract, Claim 1, Paragraph 0020-0022) to determine a disease (Abstract, 345, Fig. 3, Paragraph 0028-0029, 0033), wherein associations between symptoms that co-occur in association with a disease are manifested in the disease-centric knowledge-base graph with a logical “AND” relation (315, Fig. 3; 410, 425, Fig. 4; Paragraph 0029, multiple possible diseases/diagnoses are associated with a plurality of input symptoms using “AND” logic, Paragraph 0022, 0029, 0033, 0036). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention  to include associations between symptoms that co-occur in association with a disease are made with a logical “AND” relation, as taught by Zhong et al., in the system and method of treating a disease disclosed by Christiansson, Salazar et al., and Wilk in combination, in order to .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Christiansson in view of Salazar et al., further in view of Wilk, further in view of O’Connor et al.
Regarding Claim 6, Christiansson discloses a system and method for treating a disease (treating illness and improving health, Paragraph 0009-0010, 0014, 0039, 0060, 0094, Abstract) including refining the disease-centric knowledge base graph with the decision tree code (Knowledge Graph, Fig. 3, Paragraph 0048, 0050; decision tree and knowledge graph are continuously updated/built based the neural network and on previous/subsequent input, Paragraph 0054-0056, 0059-0062). However, Christiansson, Salazar et al., and Wilk in combination does not specifically disclose introducing a parent-disease that is associated with a plurality of child-diseases and that is associated with a set of symptoms that is a union of sets of symptoms associated with each of the plurality of child-diseases.  
O’Conner et al. teaches a system and method of medical data integration and electronically navigating data wherein a parent-disease that is associated with a plurality of child-diseases in a data structure (parent/child node structure, Paragraph 0003-0005, 0027, 0029, 0031), and wherein a parent-disease is associated with a set of symptoms that is an union of sets of symptoms associated with each of the plurality of child-diseases (Paragraph 0003-0005, 0027, 0029, 0031). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include introducing a parent-disease that is associated with a Christiansson, Salazar et al., and Wilk in combination, in order to provide a more optimal assessment of results (for example, disease diagnosis) and improved data management, as also taught by O’Connor et al. (Paragraph 0003, 0004, 0029).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable Christiansson in view of Salazar et al., further in view of Wilk, further in view of Gupta et al. 
Regarding Claim 9, Christiansson discloses a system and method for treating a disease (treating illness and improving health, Paragraph 0009-0010, 0014, 0039, 0060, 0094, Abstract), further wherein the decision tree code builds multiple branching decision trees (Decision Tree, Fig. 3; branching questions (Q) and answers (A) of decision tree, Fig. 4A, Paragraph 0047, 0054, 0060, 0062), including detection of early stages of diseases (Paragraph 0003-0004, 0009, 0056, 0060-0061). However, Christiansson, Salazar et al., and Wilk in combination does not specifically disclose building decision trees for early, middle, and late stages of diseases. 
Gupta et al. teaches a computer system and automated method of navigating data flowcharts (Abstract, Paragraph 0042-0043) including building decision trees based on early, middle, and late stages of diseases (data vectors that include multiple various disease stage progression, Paragraph 0235-0236, 0435). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include building decision trees for early, middle, and late Christiansson, Salazar et al., and Wilk in combination, in order to optimize the correlation of symptoms and probabilities for diagnosis of a particular disease based on severity (e.g. early vs late stage) or differences of potential treatments, in order to improve patient health outcome.

Response to Arguments
The Applicant's arguments filed in the Response filed with the RCE filed 18 June 2021 have been fully considered.
The previous 35 USC 112(b)/pre-AIA  second paragraph rejections and Claim Objections have been withdrawn due to the Applicant’s amendments to Claims 11, 6, 13, 14 and 17 together with the persuasive remarks filed by the Applicant (see Pages 8-9 of Response). 
The previous 35 USC 101 rejections of Claims 1-10 have been withdrawn due to the Applicant’s amendments to Claim 1, which now require practical applications of specialized treatment steps, in particular “providing the treatment to the user based on the determined disease, including triggering release of medicine through an intravenous route or by injection.”, and which would further require additional structural elements that are sufficient to amount to significantly more than the judicial exception. However, in view of the previous Applicant’s arguments (see Page 9 of After Final Amendment filed 05 May 2021) and the specification which describe that the treatment administration recited in Claims 11 and 12 may include “providing instructions to caregivers regarding treatment activities” (Paragraph 0030) and “the treatment module 
The Applicant’s arguments with respect to the previous 35 USC 103 rejections of Claims 1-19 as amended and new Claim 22 have been fully considered. The Applicant specifically argues (see Pages 11-13 of Response) that the previously cited Moore et al. reference does not disclose all of the elements of independent Claims 1, 11, and 12, particularly including the newly added limitations of Claim 1 as amended. However, these arguments are moot due to the new grounds of rejection made above with respect to the addition of new reference Christiansson and previously cited Salazar et al. under new 35 USC 103 rejections as described in detail above, since the previously cited Moore et al. reference is not relied upon in the rejections made above. No additional specific arguments were made with respect to the dependent Claims 2-10 or 13-19, or with respect to the previously cited Salazar et al., Wilk, O’Connor, Zhong, or Gupta et al. references (see Page 13 of Response).
Therefore, Claims 1-19 and 22 are rejected as described in detail above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAMELA M. BAYS/Examiner, Art Unit 3792